      Case 2:11-cr-00454-JAM Document 158 Filed 06/01/20 Page 1 of 6

1

2

3

4

5

6

7

8

9

10                        UNITED STATES DISTRICT COURT

11                       EASTERN DISTRICT OF CALIFORNIA

12

13   UNITED STATES OF AMERICA,             No.   2:11-cr-00454-JAM
14                   Plaintiff,
15         v.                              ORDER GRANTING DEFENDANT’S
                                           MOTION TO TERMINATE SUPERVISED
16   THOMAS KIM HOLZMANN,                  RELEASE
17                   Defendant.
18

19         Thomas Kim Holzmann (“Defendant”) has filed a motion for

20   early termination of supervised release pursuant to 18 U.S.C.

21   § 3583(e)(1).    Mot., ECF No. 152.      The Government filed an

22   opposition, ECF No. 156, to which Defendant replied, ECF No. 157.

23   After consideration of the parties’ briefing on the motion and

24   relevant legal authority, the Court GRANTS Defendant’s Motion to

25   Terminate Supervised Release.

26   ///

27   ///

28   ///
                                          1
      Case 2:11-cr-00454-JAM Document 158 Filed 06/01/20 Page 2 of 6

1                                 I.     BACKGROUND

2        On June 15, 2012, Defendant pled guilty to conspiracy to

3    manufacture, distribute, and possess with intent to distribute

4    marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1).            See

5    Change of Plea, ECF No. 44.         On March 22, 2013, Defendant was

6    sentenced to ninety-eight (98) months of imprisonment and sixty

7    (60) months of supervised release.         See Judgment, ECF No. 100.

8    On February 23, 2015, Defendant’s sentence was reduced to

9    seventy-nine (79) months of imprisonment.           See Order Reducing

10   Sentence, ECF No. 141.       The term of supervised release remained

11   the same.   Id.   On July 7, 2016, Defendant was released from

12   Bureau of Prisons (“BOP”) custody and began serving his term of

13   supervised release.    Mot. at 1.       To date, Defendant has completed

14   nearly four years of his five-year term of supervised release.

15   Reply at 1.

16       Defendant now requests this Court terminate the remainder of

17   his term of supervised release.        Mot. at 2.    Defendant argues his

18   post-incarceration conduct and full compliance with the terms of

19   his supervised release warrant its early termination.             Id.

20
21                                 II.    OPINION

22       A.      Legal Standard

23       Upon consideration of several of the 18 U.S.C. § 3553(a)

24   sentencing factors, a court may terminate a term of supervised

25   release “after the expiration of one year of supervised

26   release . . . .”    18 U.S.C. § 3583(e)(1); United States v.
27   Emmett, 749 F.3d 817, 819 (9th Cir. 2014).           The factors to be

28   considered are: (1) the nature and circumstances of the offense
                                            2
      Case 2:11-cr-00454-JAM Document 158 Filed 06/01/20 Page 3 of 6

1    and the history and characteristics of the defendant;

2    (2) deterrence; (3) protection of the public; (4) the need to

3    provide the defendant with educational or vocational training,

4    medical care, or other correctional treatment; (5) the sentence

5    and sentencing range established for the category of the

6    defendant; (6) any pertinent policy statement by the Sentencing

7    Commission; (7) the need to avoid unwarranted sentence

8    disparities among defendants with similar records who have been

9    found guilty of similar conduct; and (8) the need to provide

10   restitution to any victims of the offense.        See 18 U.S.C.

11   § 3553(a)(1)–(7).

12       So long as the factors set out in § 3553(a) have been

13   considered, a court may terminate a term of supervised release

14   “if it is satisfied that such action is warranted by the conduct

15   of the defendant released and the interest of justice.”           Emmett,

16   749 F.3d at 819.     “The expansive phrases ‘conduct of the

17   defendant’ and ‘interest of justice’ make clear that a district

18   court enjoys discretion to consider a wide range of

19   circumstances when determining whether to grant early

20   termination.”   Id.
21       B.    Analysis

22       Defendant seeks early termination of supervised release

23   because, over the past four years, he has “successfully

24   reintegrated into society.”      Mot. at 2.    Defendant is employed

25   as an office manager at an independent car dealership and has

26   restored his relationships with his family and his church.          Id.
27   Moreover, Defendant’s United States Probation Officer reports

28   that he has complied with all conditions and special conditions
                                          3
      Case 2:11-cr-00454-JAM Document 158 Filed 06/01/20 Page 4 of 6

1    of his supervised release and supports early termination.          Id.

2    The Government opposes early termination of supervised release,

3    arguing there are no new or unforeseen circumstances that would

4    warrant such relief and no showing that the term of supervised

5    release was either too harsh or inappropriately tailored.          Opp’n

6    at 3.

7              1.    Pertinent § 3553(a) Factors

8        The Court does not find that any of the relevant § 3553(a)

9    factors would be undermined by early termination of Defendant’s

10   term of supervised release.      Defendant completed a significant

11   seventy-nine-month period of incarceration.         Since his release,

12   Defendant has completed approximately four years of a five-year

13   term of supervised release.      During that time, Defendant has

14   secured stable employment and has complied with all the terms

15   and conditions of his supervised release.        The Court finds

16   Defendant’s ability to spend nearly four years on supervised

17   release without issue to be particularly persuasive.          See United

18   States v. Harris, 258 F.Supp.3d 137, 147 (D.D.C. 2017) (“The

19   defendant’s maintenance of an unblemished record of compliance

20   with his conditions of release for over four years is, perhaps,
21   the best indicator of his ability to continue as a law-abiding

22   member of his community.”).      So too does his Probation Officer.

23   That she supports Defendant’s request for early termination is a

24   testament to his efforts and good conduct over the last four

25   years.

26       The length of time that Defendant has been able to maintain
27   full compliance with his conditions of release, together with

28   his current lifestyle choices, are positive and significant
                                          4
      Case 2:11-cr-00454-JAM Document 158 Filed 06/01/20 Page 5 of 6

1    signs that his risk of recidivism is low.        Accordingly, the

2    Court does not find that any of the § 3553(a) factors weigh

3    against early termination of Defendant’s supervised release.

4              2.    Post-Incarceration Conduct and the Interest of

5                    Justice

6        In addition to consideration of the enumerated factors

7    under § 3553(a), the Court must be “satisfied” that early

8    termination of supervised release “is warranted by the conduct

9    of the defendant released and the interest of justice . . . .”

10   18 U.S.C. § 3583(e)(1).     The Government contends that the latter

11   factors must involve new or unforeseen circumstances and a

12   showing that his term of supervised release was either too harsh

13   of inappropriately tailored.      See Opp’n at 3.     As Defendant

14   argues in his reply,    the case cited by the Government does not

15   stand for either of those propositions.

16       In United States v. Miller, 205 F.3d 1098, 1101 (9th Cir.

17   2000), the Ninth Circuit found that a lower court may modify a

18   portion of a defendant’s fine that was made a condition of

19   supervised release.    In doing so, the Ninth Circuit merely

20   quoted a Second Circuit decision noting that changed
21   circumstances, like good behavior or the defendant’s inability

22   to pay a fine, may render a condition of supervised release

23   either too harsh or inappropriately tailored to serve the

24   general punishment goals of section 3553(a).         Id.   Thus, the

25   Court is not required to find unforeseen circumstances or

26   determine that Defendant’s term of supervised release was too
27   punitive to grant this motion.

28       Accordingly, for the reasons set forth above, the Court is
                                          5
      Case 2:11-cr-00454-JAM Document 158 Filed 06/01/20 Page 6 of 6

1    fully satisfied that early termination of Defendant’s supervised

2    release is warranted by his post-incarceration conduct and the

3    interest of justice.

4

5                                III.    ORDER

6        For the reasons set forth above, the Court GRANTS

7    Defendant’s Motion to Terminate Supervised Release.

8        IT IS SO ORDERED.

9    Dated: May 29, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          6
